DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: graphic processing module in claims 1-5 and 7-11; feedback device in claims 2 and 7; determination module in claims 7; positional module in claim 10; location module n claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 2015/0201892 A1) in view of Grafenberg (US 2015/0281680 A1).
Regarding Claim 1, Hummel discloses a medical interventional system ([0021]: The imaging system further comprises a camera for obtaining a camera image of the patient's exterior during the interventional procedure), comprising:
an interactive medical device including a plurality of components (Fig.1 and Fig.3a/b.  [0061]: FIG. 1 shows an X-ray imaging system 100 comprising an X-ray device 104 for providing an X-ray image of a patient's interior. The X-ray device 104 comprises a base frame 106 supported by wheels 108, a C-arm 110 and a surgical table 112 for supporting a patient 114. In this particular example, the patient 114 is shown to be a human patient.  [0018]: The interventional instrument may be a small interventional instrument, e.g., a needle, and the clinician may reach the target area by following the interventional path with the needle);
an augmented reality display device (Fig.1: Display 162 and Fig.3a-3b.  Also see [0074]: FIG. 3a shows the composite image 290, henceforth also referred to as first composite image 290, and FIG. 3b shows the further composite image 292. The combination of the first composite image 290 and the further composite image 292 allows the clinician to determine the position of the interventional instrument 250 with respect to the entry point 230 and the interventional path 220 from two different perspectives); and
a graphic processing module configured to generate a contextual overlay over the image components ([0023]: The processor combines the view of the interventional path with the camera image to obtain the composite image.  See Fig.3a/b: path 220) shown on the augmented reality display device to assist the user in performing the interventional procedure using the interactive medical device ([0076]: the imaging system 100 may be arranged for obtaining an image of the patient's interior during the interventional procedure, and the processor 140 may be arranged for including said image in the composite image so as to provide the clinician guidance on the positioning of the interventional instrument 250 after said entering into the patient's interior).
Hummel fails to disclose the display is worn by the user.
However Grafenberg, in the same field of endeavor, discloses (Fig.1) a head-mounted device (HMD) ([0011]) had already been known to be used during an intervention on a patient ([0009]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Grafenberg into that of Hummel and to make the display as a head-mounted display worn by a user in order to provide a visualization system and method that is executable without additional outlay on the part of the physician or of the user in the operating room as taught by Grafenberg ([0008]).

Regarding Claim 2, Hummel discloses wherein the system further includes comprising:
a feedback device configured to receive feedback from the user, a subject and/or the interactive medical device during the interventional procedure; wherein the graphic processing module is further configured to receive the feedback and provide the contextual overlay based on the feedback ([0004]: It is said that the real time image overlay allows the surgeon to easily cut the skin for the instrumentation at the right location, and that it then provides the surgeon with direct feedback during the placement of the surgical instrument.  Also see [0076]: It is noted that although the composite image 290 does not directly provide visual feedback to the clinician on the position of the interventional instrument 250 within the patient's interior after entering the patient's interior through the entry point 23, such feedback is provided indirectly in that the clinician can relatively easily visually extrapolate said position from that of the part of the interventional instrument 250 which is still visible in the camera image 270, i.e., which did not fully enter the patient's interior).

Regarding Claim 3, Hummel discloses wherein the graphic processing module is further configured to generate the contextual overlay for identifying at least one component ([0065]: The target area 210 may also be identified automatically, e.g., using a region-of-interest detector).

Regarding Claim 4, Hummel further teaches or suggests wherein the graphic processing module is further configured to receive input from the user to determine the contextual overlay that is generated ([0024]: The inventors have recognized that combining a camera image of a patient's exterior with spatially corresponding information about the patient's interior is advantageous for enabling the clinician to appropriate position and orient the interventional instrument with respect to an entry point on the patient's exterior… By displaying the view of the interventional path combined with the camera image, the clinician can conveniently determine the position and orientation of the interventional instrument with respect to the entry point on the patient's exterior and the subsequent interventional path inside the patient's interior.  Hummel teaches or suggests by repositioning the entry point, a clinician is able to observe the virtual interventional path accordingly.  See [0033]: Advantageously, the clinician can better position the instrument or electromagnetic radiation with respect to the entry point).

Regarding Claim 5, Hummel further teaches or suggests wherein the graphic processing module is further configured to generate the contextual overlay for identifying a step of the interventional procedure to be performed by the user ([0033]: Advantageously, the clinician can better position the instrument or electromagnetic radiation with respect to the entry point.  Hummel teaches displaying a path according to the clinician’s entry point for the clinician to find a better position).

Regarding Claim 8, Hummel discloses wherein the graphic processing module is further configured to generate the contextual overlay for identifying a specific region in the environment (Fig.3a/b: notice the identified interventional path under the entry point).

Regarding Claim 9, Hummel further discloses wherein the graphic processing module is further configured to generate the contextual overlay for identifying a desired position for a c-arm of the interactive medical device ([0029]: Optionally, the processor is arranged for, upon a re-positioning of the C-arm, i) re-establishing the spatial correspondence between the camera image and the 3D image data, and ii) re-calculating the view of the interventional path that corresponds with the camera image. As such, if the camera obtains a new camera image as a result of the camera being re-positioned through the re-positioning of the C-arm with respect to the patient, said view is automatically re-calculated to match the new camera image).

Regarding Claim 15, Hummel discloses a method for assisting performance of an interventional procedure by a user in an environment ([0021]: The imaging system further comprises a camera for obtaining a camera image of the patient's exterior during the interventional procedure), using an interactive medical device and an augmented reality display device (Fig.1: notice the patient 114.  Hummel does not explicitly recite a patient comprises a plurality of components. However a skilled person would have recognized that a human being comprises a plurality of components: a head, a pair of arms, hands, legs, internally heat, stomach etc.  Also see Fig.3a-3b.  Also see [0074]: FIG. 3a shows the composite image 290, henceforth also referred to as first composite image 290, and FIG. 3b shows the further composite image 292. The combination of the first composite image 290 and the further composite image 292 allows the clinician to determine the position of the interventional instrument 250 with respect to the entry point 230 and the interventional path 220 from two different perspectives), the method comprising:
determining a contextual overlay to be generated over the image on the augmented reality display device; and generating the contextual overlay shown over the image on the augmented reality display device to assist the user the user's performance of the interventional procedure ([0023]: The processor combines the view of the interventional path with the camera image to obtain the composite image.  See Fig.3a/b: path 220.  [0076]: the imaging system 100 may be arranged for obtaining an image of the patient's interior during the interventional procedure, and the processor 140 may be arranged for including said image in the composite image so as to provide the clinician guidance on the positioning of the interventional instrument 250 after said entering into the patient's interior).
Hummel fails to disclose the augmented reality display is worn by the user.
However Grafenberg, in the same field of endeavor, discloses (Fig.1) a head-mounted device (HMD) ([0011]) had already been known to be used during an intervention on a patient ([0009]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Grafenberg into that of Hummel and to make the display as a head-mounted display worn by a user in order to provide a visualization system and method that is executable without additional outlay on the part of the physician or of the user in the operating room as taught by Grafenberg ([0008]).

Regarding Claim 16, Hummel teaches or suggests further comprising determining the contextual overlay based on feedback from the user, a subject and/or the interactive medical device acquired by at least one feedback device during the interventional procedure ([0024]: By displaying the view of the interventional path combined with the camera image, the clinician can conveniently determine the position and orientation of the interventional instrument with respect to the entry point on the patient's exterior and the subsequent interventional path inside the patient's interior.  Hummel teaches or suggests by repositioning the entry point, a clinician is able to observe the virtual interventional path accordingly.  See [0033]: Advantageously, the clinician can better position the instrument or electromagnetic radiation with respect to the entry point.  So the overlay is generated based on feedback of the user).

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 2015/0201892 A1) in view of Grafenberg (US 2015/0281680 A1) as allied to Claim 5 aabove, and further in view of Brent et al. (US 10,706,626 B1).
Regarding Claim 6, Hummel modified by Grafenberg fails to disclose wherein identifying the step of the interventional procedure comprises identifying one or more specific controls to be manipulated by the user and describing a manipulation of the controls.
However Brent discloses it had been known to a POSITA before the effective filing date of the claimed invention to use an augmented reality device to assist users in performing new or unfamiliar experimental techniques, identify materials and products utilized in a documented action set and within a work environment, identify equipment and instruments needed in the documented action set and within the work environment, assist in performing single person (autonomous) work, collaborate with other workers, and record data and observations in an electronic laboratory notebook (col.6 lines 48-56) via a guided interaction overlay (col.7 lines 40-41).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Brent into that of Hummel modified by Grafenberg and to add the limitation of wherein identifying the step of the interventional procedure comprises identifying one or more specific controls to be manipulated by the user and describing a manipulation of the controls in order to provide a guidance to unexperienced clinicians to better perform interventional procedures.

Regarding Claim 7, Hummel discloses further comprising: a determination module configured to: receive feedback from at least one of: a feedback device that is configured to receive feedback from the user, a subject and/or the interactive medical device during the interventional procedure, a history of signals from the at least one component of the plurality of components or a data base ([0024]: By displaying the view of the interventional path combined with the camera image, the clinician can conveniently determine the position and orientation of the interventional instrument with respect to the entry point on the patient's exterior and the subsequent interventional path inside the patient's interior);
determine the step for the user to perform for the interventional procedure based on the feedback; and send signals to the graphic processing module concerning the contextual overlay to be generated for the step ([0033]: Advantageously, the clinician can better position the instrument or electromagnetic radiation with respect to the entry point.  Hummel teaches displaying a path according to the clinician’s entry point for the clinician to find a better position).

Regarding Claim 20, Hummel discloses wherein the contextual overlay is configured to identify at least one step of the interventional procedure to be performed by the user ([0033]: Advantageously, the clinician can better position the instrument or electromagnetic radiation with respect to the entry point.  Hummel teaches displaying a path according to the clinician’s entry point for the clinician to find a better position).
But Hummel modified by Grafenberg fails to disclose wherein the contextual overlay is configured to identify at least one step of the interventional procedure to be performed by the user by identifying one or more specific controls to be manipulated by the user and describing a manipulation of the controls.
However Brent discloses it had been known to a POSITA before the effective filing date of the claimed invention to use an augmented reality device to assist users in performing new or unfamiliar experimental techniques, identify materials and products utilized in a documented action set and within a work environment, identify equipment and instruments needed in the documented action set and within the work environment, assist in performing single person (autonomous) work, collaborate with other workers, and record data and observations in an electronic laboratory notebook (col.6 lines 48-56) via a guided interaction overlay (col.7 lines 40-41).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Brent into that of Hummel modified by Grafenberg and to add the limitation of wherein identifying the step of the interventional procedure comprises identifying one or more specific controls to be manipulated by the user and describing a manipulation of the controls in order to provide a guidance to unexperienced clinicians to better perform interventional procedures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 2015/0201892 A1) in view of Grafenberg (US 2015/0281680 A1) as allied to Claim 1 above, and further in view of Talbot et al. (A method for patient set-up guidance in radiotherapy using augmented reality, Australasian Physical & Engineering Sciences in Medicine Vol. 32 No. 4, 2009).
Regarding Claim 10, Hummel modified by Grafenberg fails to disclose comprising:
a positional module configured to determine a position of a target isocenter for a c-arm of the interactive medical device and a current isocenter for the c-arm; wherein the graphic processing module is further configured to receive the position of the target isocenter and current isocenter from the positional module and to generate the contextual for identifying the target isocenter and another contextual overlay for identifying the current isocenter in the environment.
However Talbot discloses A system for patient set-up in external beam radiotherapy was developed using Augmented Reality (AR) (p.203 Abstract).  Talbot discloses the system obtains and displays a live view of a treatment couch, superimposes a virtual representation of a patient’s external counter and aligns the patient lying on the couch with the contour (p.204 Fig.1). Talbot discloses Alignment process using camera set-up 1. (a) The virtual phantom model (top) is displayed at the isocentre and the real phantom (bottom) is placed on the treatment couch. (b) The couch height is adjusted and the real phantom is manually aligned with the virtual contour. (p.208 Fig.6) Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of  Talbot into that of Hummel modified by Grafenberg and to include a positional module configured to determine a position of a target isocenter for a c-arm of the interactive medical device and a current isocenter for the c-arm; wherein the graphic processing module is further configured to receive the position of the target isocenter and current isocenter from the positional module and to generate the contextual for identifying the target isocenter and another contextual overlay for identifying the current isocenter in the environment in order to the radiation therapists to visualise any position errors during the set-up process as taught by Talbot (p.203 right column second last line).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 2015/0201892 A1) in view of Grafenberg (US 2015/0281680 A1) as allied to Claim 1 above, and further in view of Paddoy et al. (EP 2,982,415 A1).
Regarding Claim 11, Hummel discloses The X-ray detector 122 further comprises a plurality of collision sensors 128 arranged along a perimeter of the X-ray detector 122 and essentially surround the radiation sensitive surface 123. The collision sensors 128 may be arranged for alerting the clinician or operator of the imaging system 100 when the X-ray detector 122 is in close proximity to an object, such as the patient 114, thereby allowing a collision between the X-ray detector 122 and the object to be avoided ([0077]).  But Hummel as modified fails to disclose wherein the graphic processing module is further configured to generate the contextual overlay for identifying at least one region that must be clear of obstructions for performing the interventional procedure.
However Padoy, in the same field of endeavor, teaches obtaining a three-dimensional model of the environment surrounding the source of radiation, computing, in at least a portion of said three-dimensional model, a simulation of radiation doses attributable to radiation emitted from the source of radiation and scattered by the environment; generating and displaying an image indicating the spatial distribution of the hazardousness for an individual of the radiation doses from the simulation ([0008]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Padoy into that of Hummel as modified and to generate the contextual overlay for identifying at least one region that must be clear of obstructions for performing the interventional procedure in order to protect clinician’s safety.

Regarding Claim 12, as cited in Claim 11, Hummel teaches alerting the clinician or operator when the X-ray detector is too close to an object.  Padoy teaches generating and displaying an image indicating the spatial image to alert the clinician or operator.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hummel and Padoy and to further include a location module configured to determine positions of objects in the environment and compare the positions of objects with the at least one region that must be clear of obstructions; wherein the graphic processing module is further configured to generate the contextual overlay for identifying objects in the at least one region that must be clear of obstructions, which must be removed so to alert the clinician or operator to take action to prevent any object from being by the x-ray detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613